Citation Nr: 0711126	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  02-10 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for dislocated 
jaw, currently evaluated as 40 percent disabling. 

2.  Entitlement to a compensable evaluation for missing teeth 
2 through 9.

3.  Entitlement to an initial evaluation in excess of 
30 percent for Meniere's Disease.  

4.  Entitlement to special monthly compensation based on a 
need for regular aid and attendance or on housebound status.

5.  Entitlement to an effective date earlier than July 28, 
1998, for the award of service connection for Meniere's 
Disease

6.  Entitlement to service connection for inner ear 
infection.

7.  Entitlement to service connection for left knee 
disability.

8.  Entitlement to service connection for a left ankle 
disability.

9.  Entitlement to service connection for a left foot 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to June 
1963.

This case come before the Board of Veterans' Appeals (Board) 
on appeal from multiple rating decisions of the Manila, the 
Republic of the Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO).  

In July 2006, the veteran and his wife testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the 
claims file.  At the hearing, the veteran submitted 
additional evidence and waived initial consideration of that 
evidence by the agency of original jurisdiction.  Therefore, 
the Board may consider this evidence in the first instance.  
See 38 C.F.R. § 20.1304(c) (2006).

In statements submitted by the veteran, he has alleged that 
clear and unmistakable error occurred in assigning an 
effective date of July 28, 1998, for the award of service 
connection for Meniere's Disease.  The RO has not considered 
his claim.  As this claim has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  Dislocated jaw is currently manifested by limitation of 
the temporomandibular joint and no bone loss.

2.  Missing teeth 2 through 9 can be and are replaced with a 
prosthesis.

3.  Meniere's Disease is manifested by dizziness and 
occasional staggering, bilateral tinnitus, and bilateral 
hearing loss.  

4.  The veteran is not bedridden, blind, or nearly blind, and 
is not institutionalized in a nursing home on account of 
service-connected physical or mental disability.

5.  The probative and competent medical evidence of record 
establishes that the veteran does not suffer from symptoms 
and manifestations of service-connected physical and/or 
mental incapacity which renders him helpless and in danger in 
his daily environment thereby requiring the regular 
assistance of another individual on a daily basis to 
accomplish personal self-care.

6.  The veteran does not have a service-connected disability 
that is ratable at 100 percent and his service-connected 
disabilities do not substantially confine him to his dwelling 
or immediate premises. 

7.  Service connection for Meniere's Disease was denied in a 
May 1993 rating decision.  The veteran did not appeal that 
decision, and it became final.

8.  On July 28, 1998, VA received an application to reopen 
the claim for service connection for Meniere's Disease.

9.  There was no formal claim, informal claim, or written 
intent to file a claim for service connection for Meniere's 
Disease between the May 1993 rating decision and the July 
1998 application to reopen.  

10.  Competent evidence of current inner ear infection is not 
of record.

11.  The Board finds that the preponderance of the evidence 
is against a finding that a current left knee disability, 
diagnosed as arthritis, is attributable to a service-
connected disability.  

12.  Competent evidence of current left ankle disability is 
not of record.  

13.  Competent evidence of current left foot disability is 
not of record. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for dislocated jaw have not been met.  38 U.S.C.A. §§ 1151, 
5107 (West 2002); 38 C.F.R. § 4.150, Diagnostic Code 9905 
(2006).

2.  The criteria for a compensable evaluation for missing 
teeth 2 through 9 have not been met.  38 U.S.C.A. §§ 1151, 
5107 (West 2002); 38 C.F.R. § 4.150, Diagnostic Code 9913 
(2006).

3.  The criteria for an initial combined evaluation of 
40 percent for Meniere's Disease have been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic Codes 
6100, 6204, 6260 (2006).

4.  The criteria for special monthly compensation based on 
the need for regular aid and attendance or on housebound 
status have not been met.  38 U.S.C.A. §§ 1114(l)(s), 5107 
(West 2002); 38 C.F.R. §§ 3.350, 3.352 (2006).

5.  The criteria for an effective date earlier than July 28, 
1998, for the award of service connection for Meniere's 
Disease have not been met.  38 U.S.C.A. §§  5107, 5110 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.400 (2006).

6.  Inner ear infection is not due to, the result of, or 
aggravated by limited motion of the temporomandibular 
articulation.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006); Allen v. Brown, 7 Vet. 
App. 439 (1995). 

7.  Left knee disability is not due to, the result of, or 
aggravated by limited motion of the temporomandibular 
articulation.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006); Allen v. Brown, 7 Vet. 
App. 439 (1995).

8.  Left ankle disability is not due to, the result of, or 
aggravated by limited motion of the temporomandibular 
articulation.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006); Allen v. Brown, 7 Vet. 
App. 439 (1995).

9.  Left foot disability is not due to, the result of, or 
aggravated by limited motion of the temporomandibular 
articulation.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006); Allen v. Brown, 7 Vet. 
App. 439 (1995).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2006) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, the veteran has filed multiple claims since 
2000-claims for increase, claims for service connection, a 
claim for special monthly compensation, and a claim for an 
earlier effective date.  Therefore, there are multiple VCAA 
letters in the claims file pertaining to the various claims 
that the veteran has filed.  See VCAA letters issued in June 
2001, September 2002, December 2003, August 2004, October 
2004, and September 2005.  Nevertheless, the Board finds that 
the RO has properly provided notice to the veteran regarding 
what information and evidence was needed to substantiate the 
claims on appeal, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of and to submit any further evidence that was 
relevant to the claim.  Multiple supplemental statements of 
the case reflect the RO's readjudication of the claims after 
providing notice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, 20 Vet. App. 536 (2006); see 
also, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect).  A September 2006 letter informed the 
veteran how disability evaluations and effective dates are 
assigned and the type of evidence which impacts those 
determinations.  Thus, all notice requirements were met.

It must be noted that based upon the veteran's arguments in 
documents and those he made at the July 2006 hearing, it is 
clear that he has actual knowledge of the evidence necessary 
to substantiate his claims on appeal.  He argues that his 
service-connected disability are worse than the current 
evaluations assigned.  He states that Meniere's Disease was 
shown prior to July 1998, which should provide him with an 
earlier effective date.  The veteran also argues that he 
needs the assistance of someone else and is essentially 
confined to his home due to his service-connected 
disabilities.  Finally, he alleges that he has developed 
chronic ear infection and disabilities associated with his 
left knee, left ankle, and left foot as a result of the 
service-connected limited motion of the temporomandibular 
articulation.  Such arguments show he understands the types 
of evidence needed for the claims on appeal. 

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consists of post-service 
medical records, both VA and private, that VA has obtained 
and the veteran has submitted, examination reports, and 
transcripts of his hearings before the RO and the Board.

In summary, the VCAA provisions have been satisfied.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

II.  Increased Ratings

The veteran contends that he warrants increased ratings for 
dislocated jaw, missing teeth, and Meniere's Disease.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As to the claim for increase regarding Meniere's Disease, the 
veteran is contesting the disability evaluation that was 
assigned at the time service connection was awarded.  In 
Fenderson v. West, 12 Vet. App 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) recognized a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned at the time service connection for a 
disability is granted and a claim for an increased rating of 
a service-connected disorder.  In the case of the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability (the 
circumstances of the present appeal as to the claim for 
increase involving Meniere's Disease), separate ratings can 
be assigned for separate periods of time based on the facts 
found, which is called "staged" ratings.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Dislocated jaw

The veteran was in an automobile accident while in service 
and sustained injuries to his face, jaw, teeth, and tongue.  
He sustained a fracture to his left mandible.  Service 
connection for limitation of motion of the temporomandibular 
joint, residual of healed fractures of mandible, was awarded 
in a November 1963 rating decision and assigned a 
noncompensable evaluation from June 20, 1963.  In July 1986, 
the RO awarded him a 10 percent evaluation.  In May 2000, he 
was awarded a 40 percent evaluation.  The veteran asserts 
that he warrants an evaluation in excess of 40 percent and 
that the service-connected disability has been 
mischaracterized.

At the July 2006 hearing before the undersigned, the veteran 
stated his jaw was out of joint and that he had been told by 
a medical professional that his "bite" was the worst he had 
seen.  He stated he underwent multiple surgical procedures in 
1985.  The veteran asserted his jaw was shifting.  The 
veteran feels that his jaw has been improperly rated for 
years and that he has far more symptoms than just limitation 
of the temporomandibular joint. 

Since service connection was awarded, the veteran's 
disability has been rated under Diagnostic Code 9905.  Under 
that Diagnostic Code, the 40 percent evaluation is the 
maximum evaluation, which is for inter-incisal range of 0 to 
10 millimeters of the temporomandibular joint.  See 38 C.F.R. 
§ 4.150, Diagnostic Code 9905.

Based on multiple VA examinations throughout the appeal 
period, the Board finds the veteran is not entitled to a 
higher rating than the 40 percent evaluation he is currently 
receiving.  As noted above, he cannot obtain a higher 
evaluation based upon inter-incisal range of the 
temporomandibular joint.  The service medical records show 
that the veteran's mandible was affected in the automobile 
accident.  Under Diagnostic Codes 9903 and 9904, which 
contemplate nonunion and malunion of the mandible, the 
maximum evaluations are 30 and 20 percent, respectively.  See 
38 C.F.R. § 4.150, Diagnostic Codes, 9903, 9904.  Thus, they 
do not assist the veteran with obtaining an evaluation in 
excess of the currently-assigned 40 percent.  

Under Diagnostic Code 9902, it contemplates loss of 
approximately one half of the mandible, which would warrant a 
50 percent evaluation.  See 38 C.F.R. § 4.150, Diagnostic 
Code 9902.   There is no competent evidence that the veteran 
has loss of one half of his mandible.  In fact, there is 
evidence against such finding.  For example, a May 1999 
private CT scan shows that the right side of the mandible is 
displaced, which is not a finding that the mandible is lost.  
A July 2004 VA examination report shows that the examiner 
made a specific finding that the veteran had no bone loss of 
the mandible.  As a result, this rules out consideration of 
Diagnostic Code 9901, which contemplates complete loss of the 
mandible.  See 38 C.F.R. § 4.150, Diagnostic Code 9901.  The 
Board will not consider Diagnostic Codes that address the 
ramus, as the service medical records do not show that such 
was injured in the accident.  See 38 C.F.R. § 4.150, 
Diagnostic Codes 9906, 9907 (2006).

In addition, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006).  
However, the veteran is at the highest evaluation for 
limitation of motion of the temporomandibular joint, and thus 
the analysis in DeLuca does not assist the veteran in 
obtaining a higher evaluation.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997) (Court concluded that remand for the 
Board to consider functional loss due to pain was not 
appropriate where the claimant was already receiving the 
maximum disability rating available for limitation of 
motion).

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2006).  Although the veteran and his wife have 
argued that the veteran is undercompensated for this 
disability and that it has been mischaracterized, the 
disability has not been shown to cause average industrial 
impairment from the disability in excess of that contemplated 
by the assigned 40 percent evaluation or otherwise render 
application of the schedular criteria impractical, especially 
since the veteran has not required frequent hospitalization 
from the disability.  Additionally, it must be noted that the 
veteran is in receipt of a total rating for compensation 
based upon individual unemployability.  Thus, referral of 
this case for extra-schedular consideration is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran is not entitled 
to a rating higher than 40 percent for his dislocated jaw 
under any potentially applicable diagnostic code or based on 
any other factors.  The benefit-of-the-doubt doctrine is 
therefore not for application, and the veteran's claim must 
be denied.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).

B.  Missing teeth

Following the in-service automobile accident, the veteran had 
to have teeth numbers 2 through 9 extracted.  The veteran has 
argued he warrants a compensable evaluation for this 
disability.

The veteran's service-connected missing teeth are evaluated 
under Diagnostic Code 9913.  Under that Diagnostic Code, a 
noncompensable evaluation is warranted when the loss of 
masticatory surface can be restored by a suitable prosthesis.  
See 38 C.F.R. § 4.150, Diagnostic Code 9913.  In order to 
warrant a compensable evaluation, there would need to be 
evidence that the lost masticatory surface cannot be replaced 
by suitable prosthesis.

The Board finds the preponderance of the evidence is against 
a finding that the veteran's missing teeth cannot be replaced 
by suitable prosthesis.  In fact, the only evidence of record 
that addresses this specific issue is evidence against a 
finding that the veteran is entitled to a compensable 
evaluation.  For example, a March 2000 VA examination report 
shows that the veteran has dentures.  A March 2003 letter 
from a private dentist indicates that the veteran has 
dentures.  In an October 2004 VA examination report, the 
examiner made a specific finding that the veteran's missing 
teeth could be replaced by a prosthesis.  There is no 
competent evidence to refute these findings.  Thus, a 
compensable evaluation for missing teeth is not warranted.  
See id.

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  Although the veteran has argued that he is 
undercompensated for this disability, it has not been shown 
to cause average industrial impairment from the disability in 
excess of that contemplated by the noncompensable evaluation 
or otherwise render application of the schedular criteria 
impractical, especially since the veteran has not required 
frequent hospitalization from the disability.  Thus, referral 
of this case for extra-schedular consideration is not 
warranted.  See Bagwell, 9 Vet. App. at 338-9; Floyd, 9 Vet. 
App. at 96; Shipwash, 8 Vet. App. at 227.

C.  Meniere's Disease

The veteran argues that he warrants an evaluation in excess 
of 30 percent for Meniere's Disease.  He also argues that 
this disability has been misdiagnosed in that he feels that 
such diagnosis ignores his real problem associated with this 
diagnosis.

The service-connected Meniere's Disease is evaluated under 
Diagnostic Code 6205.  Under Diagnostic Code 6205, a 30 
percent rating is assigned for Meniere's syndrome with 
hearing impairment with vertigo less than once a month, with 
or without tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6205.  
A 60 percent evaluation is in order when there is hearing 
impairment with attacks of vertigo and cerebellar gait 
occurring from one to four times a month, with or without 
tinnitus.  Id.  A 100 percent rating is warranted when there 
is hearing impairment with attacks of vertigo and cerebellar 
gait occurring more than once weekly, with or without 
tinnitus.  Id.  It is noted that Meniere's syndrome may be 
rated either under these criteria or by separately evaluating 
vertigo (as a peripheral vestibular disorder), hearing 
impairment, and tinnitus, whichever method results in a 
higher overall evaluation.  Id. at Note.  An evaluation for 
hearing impairment, tinnitus, or vertigo may not be combined 
with an evaluation under Diagnostic Code 6205.  Id.

Under Diagnostic Code 6204, peripheral vestibular disorders 
are assigned a 10 percent evaluation for occasional dizziness 
and a maximum 30 percent evaluation for dizziness and 
occasional staggering.  38 C.F.R. § 4.87, Diagnostic Code 
6204 (2006).  Objective findings supporting the diagnosis of 
vestibular disequilibrium are required before a compensable 
evaluation can be assigned under this Diagnostic Code.  Id. 
at Note.  Hearing impairment or suppuration shall be 
separately rated and combined.  Id.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
award of an evaluation in excess of 30 percent for Meniere's 
Disease if evaluating the disability under Diagnostic Code 
6205.  In order to attain a higher rating under Diagnostic 
Code 6205, the facts must approximate with the criteria for a 
60 percent rating, namely, hearing impairment with attacks of 
vertigo and cerebellar gait occurring more than once weekly, 
with or without tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 
6205.  The Board finds that there is a lack of credible 
evidence that the veteran has attacks of vertigo and 
cerebellar gait occurring more than once weekly.  For 
example, in March 2000, the veteran reported having frequent 
dizzy spells.  In March 2003, he stated he had vertigo daily 
with "occasional falls."  A September 2005 private medical 
record shows that Dr. JTD stated the veteran had chronic 
vertigo, but there was no mention of a cerebellar gait.  At a 
January 2006 VA examination, the veteran reported having 
vertigo or dizziness and stated that it occurred daily.  No 
medical professional has indicated that the veteran has a 
cerebellar gait.  Thus, the preponderance of the evidence is 
against a finding that the veteran warrants an evaluation in 
excess of 30 percent under Diagnostic Code 6205.  See id.  

However, as noted above, the veteran's disability could be 
evaluated under Diagnostic Code 6205 or possibly evaluated 
where the hearing loss, tinnitus, and vertigo are evaluated 
separately.  The Board finds that the evidence supports a 
finding that the veteran would warrant a combined evaluation 
of 40 percent if his symptoms associated with the service-
connected Meniere's Disease are evaluated separately.  The 
veteran has complained of constant dizziness associated with 
Meniere's Disease and that he has occasionally staggered, 
which has required him to be in a wheelchair.  In a January 
2006 VA examination report, the examiner stated the veteran 
had a staggering gait.  Thus, the veteran's symptoms would 
fall under the 30 percent evaluation under Diagnostic Code 
6204.  See 38 C.F.R. § 4.87, Diagnostic Code 6204.  The 
30 percent evaluation is the maximum evaluation under this 
Diagnostic Code, and thus a higher evaluation is not 
available.  See id.

The veteran has been diagnosed with bilateral tinnitus, which 
would warrant a 10 percent evaluation under Diagnostic Code 
6260.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  This is 
the maximum evaluation under this Diagnostic Code, and thus a 
higher evaluation is not available.  See id.

As to hearing loss, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent and are 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests, 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000, and 4,000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the Rating 
Schedule establishes eleven auditory acuity levels, ranging 
from numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86.  

The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  An examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R.§ 4.85(a).  Based upon the hearing loss shown 
in the audiological evaluations during the appeal period, the 
veteran's hearing loss would warrant no more than a 
noncompensable evaluation.  See 38 C.F.R. § 4.85.  

In sum, the Board finds that a 30 percent rating is warranted 
for the veteran's vestibular disorder, a 10 percent rating is 
warranted for bilateral tinnitus, and a noncompensable rating 
is the appropriate evaluation for bilateral hearing loss.  
The combined disability rating from these three disabilities 
is 40 percent, which exceeds the current rating of 30 percent 
for Meniere's Disease.  See 38 C.F.R. § 4.25 (2006).  Thus, 
the Board finds that separately evaluating the symptoms of 
Meniere's Disease results in a higher overall rating for the 
disability.  Accordingly, the veteran's claim for an 
increased rating for Meniere's Disease is granted.  An 
evaluation in excess of 40 percent, however, is not 
warranted.  As noted above, the 30 percent and 10 percent 
ratings for peripheral vestibular disorders and tinnitus are 
the maximum evaluations for those disabilities, respectively.  
The veteran's hearing loss is not compensable in degree.  The 
Board finds that the 40 percent combined evaluation should be 
awarded as of the date service connection was granted-July 
28, 1998.

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  Although the veteran has argued that he is 
undercompensated for Meniere's Disease, it has not been shown 
to cause average industrial impairment from the disability in 
excess of that contemplated by the combined 40 percent 
evaluation or otherwise render application of the schedular 
criteria impractical, especially since the veteran has not 
required frequent hospitalization from the disability.  Thus, 
referral of this case for extra-schedular consideration is 
not warranted.  See Bagwell, 9 Vet. App. at 338-9; Floyd, 9 
Vet. App. at 96; Shipwash, 8 Vet. App. at 227.

III.  Special Monthly Compensation

The veteran asserts he warrants special monthly compensation 
because he needs assistance with all his daily needs and 
cannot leave the house.

If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation (special 
monthly compensation) is payable.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).  The following will be accorded 
consideration in determining the need for regular aid and 
attendance: Inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
able to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, requiring care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352 (a).

Special monthly compensation may also be paid if a veteran 
has a single service-connected disability rated 100 percent 
and either (1) has additional service-connected disability or 
disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities.  Permanently housebound means the veteran is 
substantially confined, as a direct result of service-
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his 
lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The veteran is service-connected for depressive disorder, 
evaluated as 70 percent disabling; limited motion of the 
temporomandibular articulation, evaluated as 40 percent 
disabling; Meniere's Disease, evaluated as 40 percent 
disabling, combined; facial scars, evaluated as 10 percent 
disabling; and los of tongue tissue, missing teeth, 
diverticulum of esophagus, and erectile dysfunction, each 
evaluated as noncompensably disabling.  These evaluations 
combine to 90 percent.  See 38 C.F.R. § 4.25.  The veteran is 
in receipt of a total rating for compensation based upon 
individual unemployability as of 1996.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against a 
finding that the veteran is so helpless as to be in need of 
regular aid and attendance within the meaning of the 
applicable law and regulation.  For example, a March 2003 VA 
examination report shows that the examiner noted the veteran 
was not permanently bedridden.  He stated the veteran was 
able to manage his benefits.  His eyesight was 20/25 in the 
right eye and 20/200 in the left eye.  He had good range of 
motion of the right upper extremity and no restrictions of 
the left upper extremity.  The examiner stated the veteran 
was able to walk with a cane in both arms.  A June 2005 VA 
examination report shows that the examiner found the veteran 
was able to manage his benefits.  He stated the veteran was 
not bedridden, although he noted the veteran came to the 
examination in a wheelchair.  He needed assistance in getting 
up from bed to ambulation and needed assistance when going 
beyond the confines of the home for ambulation.  However, the 
veteran played on the computer and had weights he would use 
for exercise at home.  The examiner stated the veteran had no 
functional restriction of upper extremities, he could eat by 
himself, he could fasten his clothes, and was independent in 
toileting activities.  This is evidence against a finding 
that the veteran meets the criteria to be in need of regular 
aid and attendance.  No medical professional has stated that 
the veteran is in need of regular aid and attendance.

In terms of housebound benefits, none of the veteran's 
service-connected disabilities are rated as 100 percent 
disabling.  Additionally, it is not shown that the veteran's 
service-connected disabilities restrict him to his dwelling 
or immediate premises.  Both the March 2003 and June 2005 
examinations noted that the veteran could leave his house and 
actually did approximately once a week.  Therefore, the 
veteran does not meet the requirements for a finding that he 
is entitled to housebound benefits.  No medical professional 
has stated that the veteran is restricted to his dwelling.

As the preponderance of the evidence is against the claim for 
special monthly compensation based on a need for the regular 
aid and attendance of another person or on account of being 
housebound, the benefit-of-the-doubt-rule does not apply, and 
the claim must be denied.  See Gilbert, 1 Vet. App. at 55; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



IV.  Earlier Effective Date

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for service connection and a claim 
reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 2002) (emphasis added).  The 
implementing regulation clarifies this to mean that the 
effective date of service connection and compensation based 
on a reopened claim will be, "[d]ate of receipt of claim or 
date entitlement arose, whichever is later."  38 C.F.R. § 
3.400 (emphasis added).

Additionally, under 38 C.F.R. § 3.155(a) (2006), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  See also 38 C.F.R. § 3.1(p) (2006).  The benefit 
sought must be identified, see Stewart v. Brown, 10 Vet. App. 
15, 18 (1997), but need not be specific, see Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992). 

The RO has awarded service connection for Meniere's Disease 
as being secondary to the service-connected limited motion of 
the temporomandibular articulation as of July 28, 1998.  On 
that date, the veteran submitted a VA Form 21-4138, Statement 
in Support of Claim, stating he wanted to open a claim for 
tinnitus, hearing loss, chronic ear infection, and 
temporomandibular joint problems.  He argues that the 
effective date should go back to 1985, when the evidence 
showed he had vertigo.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an effective date earlier than July 28, 1998, for the award 
of service connection for Meniere's Disease.  The record 
reflects that the veteran had filed a claim for service 
connection for vertigo in September 1989, stating that it was 
secondary to the jaw residuals.  He also filed a claim for 
increase for the service-connected limited motion of the 
temporomandibular articulation.  In November 1989, the RO 
denied an increased rating for temporomandibular joint 
syndrome, but failed to address the claim for service 
connection for vertigo.  In an April 1991 Memorandum, the 
veteran's representative pointed out that VA had failed to 
adjudicate the claim for service connection for vertigo.  The 
record reflects that VA had the veteran undergo a VA 
examination in connection with that claim.  In the April 1992 
examination report, the examiner stated he could not 
attribute the vague tinnitus and vertigo complaints to the 
temporomandibular joint syndrome.  

After the VA examination, it appears that the veteran's 
claims file was lost.  In February 1993, VA informed the 
veteran that it did not have his claims file and was in the 
process of searching for it.  It asked the veteran to send 
any copies of correspondence he had received from VA.  In May 
1993, VA informed the veteran that it had denied his claim 
for compensation because he had not sent VA the information 
for which it had asked.  It again asked the veteran to submit 
any correspondence he had from VA relating to his claims and 
noted that it had asked for this information in a February 
1993 letter.  VA also told him he could send this information 
as late as February 1994 and still be paid benefits prior to 
that time.  It provided the veteran with his appellate 
rights.  

The next time the veteran submitted an application to reopen 
the claim for service connection for symptoms associated with 
Meniere's Disease, in this case, it was tinnitus and hearing 
loss, was on July 28, 1998.  It was following this submission 
that VA reopened the claim and awarded service connection for 
Meniere's Disease as being secondary to the service-connected 
limited motion of the temporomandibular articulation and 
assigned an effective date of July 28, 1998.

Applying the law to the facts of this case, the evidence does 
not support the award of an effective date earlier than July 
28, 1998, for service connection for Meniere's Disease.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r) (effective date of 
an evaluation and an award of compensation based on a 
reopened claim will be, "[d]ate of receipt of claim or date 
entitlement arose, whichever is later" (emphasis added)); 
Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("when a claim 
to reopen is successful and the benefit sought is awarded 
upon readjudication, the effective date is the date of the 
claim to reopen"); Sears v. Principi, 16 Vet. App. 244, 248 
("The Court thus holds that the effective-date statute, 
38 U.S.C.A. § 5110(a), is clear on its face with respect to 
granting an effective date for an award of VA periodic 
monetary benefits no earlier than the date that the claim for 
reopening was filed").  Here, the veteran had been denied 
service connection for vertigo in the May 1993 rating 
decision and was provided with his appellate rights.  He did 
not appeal the decision, and it became final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103.  Thus, 
the effective date cannot be prior to May 1993.

The Board has thoroughly reviewed the evidence of record 
between May 1993 and July 1998 to see if the veteran filed a 
claim, an informal claim, or expressed a written intent to 
file a claim for service connection for Meniere's Disease or 
symptoms associated with Meniere's Disease and finds nothing 
in the record to support such a finding.  See 38 C.F.R. 
§§ 3.1(p), 3.155.  The veteran submitted a VA Form 21-4138 in 
October 1993, which was within one year of the May 1993 
denial of his claim.  However, the veteran indicated he was 
seeking an increase in his service-connected psychiatric 
disorder.  He made no mention of Meniere's Disease or its 
symptoms.  In April 1996, he again submitted a VA Form 21-
4138, wherein he indicated he was seeking increased 
compensation for his temporomandibular joint syndrome and 
psychiatric disorder.  Neither of these statements establish 
an intent by the veteran to reopen his claim for service 
connection for Meniere's Disease or its symptoms.  See id.  

The Board notes that the application of 38 C.F.R. § 3.157(b) 
would not be warranted in this case, as such regulation 
applies only to a distinct group of claims where service 
connection has already been established.  See LaLonde v. 
West, 12 Vet. App. 377, 382 (1999) (where appellant had not 
been granted service connection, mere receipt of medical 
records could not be construed as informal claim).  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against an earlier effective 
date for the award of service connection for Meniere's 
Disease, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.



V.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Section 3.310(a) of Title 
38, Code of Federal Regulations, which applies to secondary 
service connection for a disability which derives from 
38 U.S.C.A. § 1110, provides:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected.  
When service connection is thus 
established for a secondary condition, 
the secondary condition shall be 
considered a part of the original 
condition.

38 C.F.R. § 3.310(a) (2006).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.310(b) (Oct. 2006); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

A.  Inner ear infection

The veteran asserts that he has developed a chronic ear 
infection as a result of the service-connected limited motion 
of the temporomandibular articulation.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for an inner ear infection as 
being secondary to the service-connected limited motion of 
the temporomandibular articulation.  Specifically, the 
veteran has failed to bring forth competent evidence of 
chronic ear infection.  For example, a March 2000 VA 
examination report shows that the examiner found that both 
ears were normal.  A July 2004 VA examination report shows 
that the examiner found no active ear disease or infection.  
A January 2006 VA examination report shows the examiner found 
no ear disease and no evidence of middle or inner ear 
infection.  A claim for secondary service connection requires 
that a claimant bring forth evidence of a current disability 
due to a service-connected disability.  38 C.F.R. § 3.310(a).  

Here, there is a lack of competent evidence that the veteran 
has a disability involving the ears.  While the examiner in 
the January 2006 VA examination report diagnosed the veteran 
with otalgia, such is a diagnosis of ear pain, which fails to 
establish that the veteran has a "disability" due to 
disease or injury.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356, 1361 (Fed. Cir. 2001) (pain alone, without a diagnosis 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted); 38 U.S.C.A. § 1110 (Service 
connection is warranted for a "disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty . . . ."  ).  

Without competent evidence of a current diagnosis of chronic 
ear infection, service connection, either on a direct or 
secondary basis, cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held "[i]n the absence 
of proof of a present disability[,] there can be no valid 
claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  While the veteran has asserted that he has chronic 
ear infections as a result of the service-connected limited 
motion of the temporomandibular articulation, he is not 
competent to provide a probative opinion on a medical matter, 
to include the diagnosis of a specific disability or opinion 
as to the origins of a specific disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for inner ear infection, as being 
secondary to the service-connected limited motion of the 
temporomandibular articulation, and the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55; 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Left knee, left ankle, and left foot disabilities

The veteran alleges that on May 26, 2000, he fell out of a 
van when he had an episode of vertigo and sustained a 
concussion, an injury to his spine, and injuries to his left 
lower extremity.  He states he went to an emergency room to 
be treated for his injuries at the time of the fall.  The 
veteran seems to imply that the concussion and the back 
healed, but that he has remaining disabilities involving the 
left knee, ankle, and foot, which he states are secondary to 
the service-connected Meniere's Disease.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for left knee, left ankle, 
and left foot disabilities.  The veteran has alleged he went 
to an emergency room at the time of this accident; however, 
he has never provided VA either with the medical records 
substantiating the May 2000 fall or permission for VA to 
obtain the emergency room medical records from that fall.  VA 
has been clear in its denial of these claims in pointing out 
to the veteran that there is no objective evidence of the May 
26, 2000, injury.  Thus, the veteran has been put on notice 
of the need to either submit the emergency room records or 
provide VA with permission to obtain these records.  The 
Board is unwilling to concede that the veteran sustained 
injuries as a result of a service-connected disability when 
verification of the injury is apparently documented.  
Therefore, without evidence that the veteran sustained 
injuries due to a service-connected disability, the Board 
finds the preponderance of the evidence is against the 
claims.  

Of record are statements from private physicians who indicate 
that the veteran has arthritis in his left knee as a result 
of this fall, which they state was caused by vertigo.  The 
Board has accorded such medical opinions little to no 
probative value, as they are based on history reported by the 
veteran, which history VA has been unable to substantiate.  
See Black v. Brown, 5 Vet. App. 177 (1993) (Board is not 
bound to accept medical opinions based on history supplied by 
veteran, where history is unsupported or based on inaccurate 
factual premises).  

Additionally, while medical professionals have stated the 
veteran has arthritis in his left knee, there is no competent 
evidence that the veteran has current disabilities associated 
with the left ankle or the left foot.  See Brammer, 3 Vet. 
App. at 225; Rabideau, 2 Vet. App. at 143-44.  Thus, 
regardless of whether the fall was conceded or not, service 
connection would not be warranted for these two disabilities.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for left knee, left ankle, and left 
foot disabilities, as being secondary to the service-
connected Meniere's Disease, and the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55; 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an increased evaluation for dislocated jaw is 
denied.

Entitlement to a compensable evaluation for missing teeth 2 
through 9 is denied.

Entitlement to an initial combined evaluation of 40 percent 
for Meniere's Disease is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits. 

Entitlement to special monthly compensation based on a need 
for regular aid and attendance or on housebound status is 
denied.

Entitlement to an effective date earlier than July 28, 1998, 
for the award of service connection for Meniere's Disease is 
denied.

Entitlement to service connection for inner ear infection is 
denied.

Entitlement to service connection for service connection for 
left knee disability is denied.

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to service connection for a left foot disability 
is denied.  



________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


